Citation Nr: 0944809	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation due to the need 
for aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler


INTRODUCTION

The Veteran served on active military duty from October 1942 
to November 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and a July 2007 Board 
remand.

In the July 2007 remand, the Board found that the Veteran had 
raised two claims at the May 31, 2006, Travel Board hearing - 
entitlement to service connection for right hip and right leg 
disorders, to include as secondary to a service-connected 
back disability.  The Board remanded all of the issues, 
finding that the service connection issues were inextricably 
intertwined with the issue on appeal.  At that time, the 
claims file did not contain an April 2007 rating decision 
that had granted service connection for a right hip disorder 
from May 31, 2006, through October 17, 2006, and service 
connection for loss of use of right lower extremity and left 
upper extremity, effective October 17, 2006.  Because service 
connection has been granted for the conditions and the 
Veteran has not appealed any facet of the April 2007 rating 
decision, the Board finds that these service connection 
issues are not on appeal.

Please note this appeal has been advanced on the Board's 
docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Special monthly compensation (SMC) at the aid and attendance 
rate is payable when the veteran, due to service-connected 
disability, has the anatomical loss or loss of use of both 
feet, or of one hand and one foot, or is blind in both eyes, 
with 5/200 visual acuity or less, or is permanently bedridden 
or has such significant disabilities as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.350(b), 3.352 (a) (2009).  SMC 
at the housebound rate is awarded where the veteran has a 
service-connected disability rated as total and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or (2) is 
permanently housebound due to such service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  

In July 2007, the Board remanded the Veteran's claim of 
entitlement to SMC due to the need for aid and attendance or 
for housebound status for additional development.  
Unfortunately, the AMC has not yet substantially complied 
with the Board's remand orders.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (holding that there must be substantial 
compliance with the terms of a Court or Board remand); 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
Court or Board remand confers upon the appellant the right to 
compliance with that order).  

The Board directed that a VA examination be conducted and an 
opinion be obtained regarding whether the Veteran's many 
service-connected disabilities have resulted in a need for 
aid and attendance and/or housebound status.  The Board 
requested that the VA examiner specifically comment on 
September 2003 and May 2006 private medical opinions.  These 
opinions expressed the view that the Veteran did require aid 
and attendance, but appeared to be possibly based on both 
service-connected and non-service-connected disabilities.  An 
August 2008 VA aid and attendance examination was provided, 
and the examiner provided an opinion that the Veteran 
currently requires aid and attendance due to his service-
connected disabilities.  The examiner did not, however, 
comment on the previous medical opinions as requested.  
Because there has not been substantial compliance with the 
Board's remand directives, another remand is unfortunately 
required.  

The Board notes that SMC under subsection (k) is in effect 
from May 31, 2006, to October 17, 2006, and two separate 
awards of SMC under subsections (p) and (m) are in effect 
from October 17, 2006.  The Veteran's claim for SMC for aid 
and attendance and/or housebound status, however, was 
submitted in December 2002, so it is possible that an award 
of SMC could be granted starting at an earlier date.  
Accordingly, prior to the Board rendering a final decision in 
this appeal, a medical opinion regarding the issue of whether 
the Veteran's service-connected disabilities required aid and 
attendance or housebound status from December 2002 to the 
present is required.

Accordingly, this case is REMANDED for the following actions:

1.  The examiner who conducted the August 
2008 VA aid and attendance examination 
should be contacted for purposes of 
providing an addendum to that examination 
report that addresses the opinion 
previously requested by the Board.  If 
that examiner is unavailable, another 
appropriate examiner may provide the 
requested opinion.  The claims file must 
be provided to the examiner for review.  

The examiner is requested to review and 
comment upon the private medical examiner 
statements from September 2003, February 
2004, and May 2006, as well as the 
November 2006 VA examination, in which 
views were expressed regarding the 
Veteran's need, or possible need, for aid 
and attendance due to his service-
connected disability(ies).  The examiner 
additionally must provide an opinion 
regarding whether the Veteran, due to his 
service-connected disabilities, required 
aid and attendance or was permanently 
housebound at any point from December 2002 
to the present.  The examiner must provide 
a complete rationale for all opinions and 
conclusions.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide a supporting rationale for 
such conclusion.  

2.  After completing the above, the claim 
should be readjudicated, taking into 
consideration that the SMC claim was filed 
in December 2002.  If the claim remains 
denied at any point during the claim and 
appeal period, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

